UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6007


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL JUSTIN SMITH,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:05-cr-00207-F-1)


Submitted:   May 12, 2011                     Decided:   May 20, 2011


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Justin Smith, Appellant Pro Se. S. Katherine Burnette,
Michael Gordon James, OFFICE OF THE UNITED STATES ATTORNEY,
Barbara Dickerson Kocher, Jennifer P. May-Parker, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael   Justin     Smith       appeals   the   district   court’s

order denying his self-styled “Motion to Defer Payment Schedule”

of his court-ordered criminal monetary penalties.                 Because the

district court was without authority to grant the relief sought

by Smith in his motion to defer, we affirm the district court’s

order.      See    United    States   v.      Smith,   No.   5:05-cr-00207-F-1

(E.D.N.C.   Nov.    22,     2010).    We      dispense   with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                         2